 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   BERNARDOS GRAY, JR.,                               No. 2:17-cv-0213 WBS AC P
12                      Plaintiff,
13          v.                                          ORDER
14   CSP-SACRAMENTO, et al.,
15                      Defendants.
16

17          Plaintiff, a former state prisoner proceeding pro se, has filed this civil rights action

18   seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On July 15, 2019, the magistrate judge filed findings and recommendations herein which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. ECF No. 8. Plaintiff has not filed

23   objections to the findings and recommendations.

24          Although it appears from the file that plaintiff’s copy of the findings and

25   recommendations was returned, plaintiff was properly served. It is the plaintiff’s responsibility to

26   keep the court apprised of his current address at all times. Pursuant to Local Rule 182(f), service

27   of documents at the record address of the party is fully effective.

28          The court has reviewed the file and finds the findings and recommendations to be
                                                       1
 1   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

 2   ORDERED that:

 3           1. The findings and recommendations filed July 15, 2019 (ECF No. 8), are adopted in

 4   full; and

 5           2. All claims against defendant CSP-Sacramento are dismissed without leave to amend.

 6   Dated: September 6, 2019

 7

 8

 9

10

11   Gray0213.800

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
